Title: Orders to Brigadier General James Ewing, 12 December 1776
From: Washington, George
To: Ewing, James

 

Sir
[Trenton Falls, 12 December 1776]

Your Brigade is to guard the River Delaware from the Ferry opposite to Burdentown till you come within two miles or thereabouts of Yardly’s Mill, to which General Dickenson’s command will extend.
About One hundred, or a hundred and fifty Men will I should think, be sufficient at the Post opposite to Burden Town—the principal part of your Force should be as convenient as possible to the ford above Hoops’s Mill, in order that if a passage should be attempted at that place, you may give the earliest and most spirited opposition, the success of which depending upon good intelligence and the vigilance of your Guards and sentries, will induce you to use every means in your power to procure the first and every endeavour to enforce & encourage the latter.
Between Burdentown and the Mill, and from the Mill to the extent of your Line above, you are to have intermediate Guards and Centries, who are to be as attentive as possible in discovering, and informing you of every movement of the Enemy—constant patroles are also to pass—In a word, so much depends upon watchfullness that you cannot possibly be too much upon your Guard.
As the Ford from the Jersey Shore leads on to the upper end of the Island adjoining the Mill, you are to throw up a breast Work for Musquetry near the landing place, and secure your communication with it—Besides this work another on the height on this Side for a Field Piece or two should be erected.
Be particularly carefull of your Field Pieces & do not suffer them to be left if there is a possibility of avoiding it.
You are as I before said to give every possible opposition to the Enemy, particularly at crossing the River; but if you should be overpowered and obliged to retreat, join that part of the Troops under my immediate Command, or the other under Colonel Cadwallader—in the latter case, the best stand possible is to be made at Neshaminy Ferry, Bridge and Fords, but if you are unable to hold these, then seize the strong grounds in the neighbourhood of German Town, unless you receive orders to the contrary from me or some other your superior Officer.
spare no pains, nor cost, to gain information of the Enemys movements, and designs—whatever sums you pay to obtain this end I will chearfully refund. Every piece of information worthy of communication, transmit to me without loss of time.
A part of Colo. Harts Battalion I have ordered to join your Brigade. keep your Troops always supplied with three days Provisions and prevent 

them from stragling, that they may be ready at a moments warning, to oppose the Enemy in their passage of the River.
Be particularly attentive to the Boats and other Vessells & suffer no person to pass over to the Jersey shore without a permit. Given at Head Quarters at Trenton Falls this 12th day of Decr 1776.

Go: Washington

